NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
BENJAMIN AGBANIYAKA,
Petition,er, -
V.
DEPARTMENT OF THE TREASURY,
Responden,t.
2011-3211 ..
Petition for review of the Merit Systems Protection
Board in case no. CB7121100015-R-1.
ON MOTION
ORDER
The Department of the Treasu:ry moves for a 14-day
extension of time, until January 2O, 2012, to file its
response brief
Upon consideration thereof
IT ls ORDERED THAT:

AGBANlYAKA v. TREASURY
The motion is granted
2
FOR THE COURT
DEC 2 8 2011 /s/ Jan Horbaly
Date
cc: Benjamin Agbaniyaka
K. E1izabeth Witwer, Esq.
s21
J an Horba1y
C1erk
' FlLE
u.s. co oF As»nPEAr.s ron
ms l¢i`§li»ERAL c\Rcun'
DEC 2 8 2011
mm HORaALv
gm